Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 	The office acknowledges Applicants’ filing of the claim amendments dated 4/25/2022. Claim 1 has been amended and claim 8 has been cancelled. For the sake of compact prosecution the examiner discussed allowable subject matter with attorney John Christopher on 8/29/2022. Applicants arguments dated 4/25/2022 has been fully considered but are moot in view of the new rejections necessitated by the claim amendments. The rejection is made non-final. Claims 1-7, 9-28 are pending and are examined based on the merits herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, 14-18, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756). 
Chongxi et al. teachings relates to high penetration compositions and its uses comprising compounds that include:

    PNG
    media_image1.png
    594
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    531
    media_image2.png
    Greyscale

wherein Y is H, Y1, Y2, Y3, Y4 is H, X can be O, R is linear or branched 1-20 
carbon atoms alkyl, R1 and R2 is H, alkyl, alkoxy etc. (See [0165-0174], claim 12). 
The reference explicitly teach diethylaminoethyl salicylate AcOH (Table 4-compound 5), (diethylamino)ethyl 2-(p-isobutylphenyl)propanoate.AcOH (Table 4, compound 6), diethylaminoethyl acetyl salicylate.AcOH (Table 4 - Compound 1, [0444]) which are the salts encompassed in the instantly claimed formula (l) (salts of compounds of instant claim 10). The reference explicitly teaches the composition comprising the compounds and its pharmaceutically acceptable salts include hydrochloride, acetate etc. (see claim 20, [0443]). 
Chongxi teach the composition can be delivered transdermally [0018], transdermal administration of diethylaminoethyl salicylate AcOH in fig. 3a, diethylaminoethyl 2-(p-isobutylphenyl) propionate.AcOH (fig. 3c). HPP of the present invention is capable of crossing one or more biological barriers, the HPP can be administered locally (e.g., typically or transdermally) to reach a location where a condition occurs without the necessity of a systematic administration (e.g., oral) [0429]. Also see example 9 for anti-inflammatory activities of HPP and their parent drugs and claims 1 and 42 for transdermal administration of the agents. Formulations for the topical or transdermal or epidermal or dermal administration of  HPP composition include powders, sprays, ointments, pastes, creams, lotions, gels, solutions and patches [0419].
Chongxi et al. teaches pharmaceutical composition comprising the high penetration prodrug and a pharmaceutically acceptable carrier, such as a liquid or solid filler, diluent, excipient, solvent or encapsulating material [0345]-[0346]. The pharmaceutical carriers include alcohol (p 39, line 6-7), pyrogen free water (p 39, line 5) and isotonic saline [0348]. Pharmaceutically acceptable binders can be added to the composition, e.g. carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone, sucrose, acacia [0414] and HPMC [0415]. 
Chongxi teaches the use of the composition in conditions like pain, skin condition etc. (claims 29-30). Further taught is that a therapeutically effective dose delivered to disease site [0427]. 
Chongxi teaches packaging the composition in kits, the reagents may be provided as dry powders, usually lyophilized, including excipients, stabilizers, which on dissolution will provide a reagent solution having the appropriate concentration [0377]. 
The prior art is not explicit in teaching the limitations of separated solid portion is dissolved in the separated liquid portion when the pharmaceutical composition is used. 
Sanchez-Regana teach compounding as a therapeutic option in dermatology. The reference teaches compounding of medications is very useful in the treatment of dermatological diseases and the technique is useful when safety, stability and effectiveness are issues concerning specific drugs (Abstract). In Table 2, the reference teaches that recognized applications of compounding include to make it easier for the patient to use a drug, by modifying the physical properties of a formulation to make it easier to use, by formulating medications that have a very short shelf life due to stability, to tailor the composition of the medication to the patient, recommended expiration or use by, date etc. The reference teaches compounding medications for transdermal delivery e.g. ointments for various skin conditions, e.g. psoriasis (Table 7) and spray. Also taught is that commercially available product when applied topically directly may weaken product adhesion after some time, leading to less local absorption of the product (topical tacrolimus) and oral adhesive paste compounding is recommended in such situations (see p 749, last para). In summary, the reference teaches compounding as a practice for transdermal delivery of substances for varying reasons including tailoring the medication to patient specificity, due to short shelf life of the composition, ease of use, use by date etc. 
From the teachings of Sanchez-Regana it would have been obvious to a person of ordinary skill in the art that compounding medications for transdermal delivery is routine and can be practiced. Further taught is that compounding technique is useful when safety, stability and effectiveness are issues concerning available drugs. A person of ordinary skill in the art would have been motived to dissolve the separated solid portion, e.g. powder of the currently claimed agent and a separated liquid portion (e.g. alcohol, water, saline) prior to use is to compounding the medication tailored to the medication to patient specificity, due to short shelf life of the composition, safety, effectiveness etc. 
From the teachings of Chongxi et al., a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to formulate a composition (e.g. powder) comprising the compounds as in the instant claims along with a pharmaceutical carrier e.g. water, ethyl alcohol, saline etc. because (i) the reference teaches the same non-steroidal anti-inflammatory compound(s) its salts; (ii) different dosage formulations including powders, spray etc.. As to the stability, the reference explicitly teaches different dosage formulations including powders, spray, aerosol etc. Further teaches stabilizers as additives. Further, the reference teaches binder to be added to the formulation to give strength and the film formers to increase shelf life etc. Thus, it is obvious to a person of ordinary skill in the art that such formulations are stable. Thus claim 1 would have been obvious over the combined prior art teachings. As to claims 2-4, 17, Chongxi teach the same solvent, e.g. alcohol, binder, making of powder composition and addition of binder, e.g. polyvinyl pyrrolidone. As to claim 5, Chongxi teaches composition of the currently claimed compound and/or its salts and the addition of binders to the composition. Hence the compound of general formula I will substantially will form particles with the binder. As to claim 9, one of ordinary skill in the art would have found it obvious to make the pharmaceutical composition to be used as an ointment for inunction (e.g. rubbing of ointment in skin). As to claims 10, 14, 15 (where R1=R2=ethyl), and claim 16 (where n=2), the compounds are taught by Chongxi (e.g. compound 5, diethylaminoethyl salicylate). As to claims 11, 14 and 16, the acetic acid salts of the compounds are taught by Chongxi. As to claims 12, 26 Chongxi teaches the compounds of claim 12, the pharmaceutically acceptable acid that can be used in the process and the salt includes hydrochloride. Hence a person of ordinary skill in the art would have found it obvious to formulate a hydrochloride salt of the compounds of claims 12 and 26. As to claim 18, Chongxi teach hydroxypropyl- methyl cellulose (HPMC which is Hypromellose) can be added to the solid formulations as a binder. 
Claims 6, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756)  as applied to claims above and further in view of Breneman (Abbott Laboratories, 2011, p 1-30). 
Claims 6, 22 and 23 are limited to specific repose angle of claim 3 composition.
Chongxi et al and Sanchez-Regana as above. Chongxi teaches powders of the formulation comprising powders but do not teach the repose angle as claimed. 
Breneman teach in page 13, 4.4.3, Angle of Repose Measurements, that angle of repose is measured to quantitatively assess the flowability of samples. The reference teaches in page 14, Table 4 that the generalized potential performance of angle of repose for powders, angle of repose 25-30 is considered excellent in performance, 31-35 as good and above as fair, poor, very poor etc. (See Table 4). 
A person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to limit the angle of repose angle to 25-30 and not above 35 for excellent performance for flowability of pharmaceutical powder. One of ordinary skill in the art would have been motivated to do so is to maintain a good flowability of the pharmaceutical powder composition.  


Claims 7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756)  as applied to claims above and further in view of Manukondakeerthi et al. (Asian J of Research in Pharmaceutical Sciences, 2014, p 1-18).
Claim 7 is limited to hermetic packaging of the pharmaceutical composition of claim 1 and claim 24 includes select packaging materials. 
Chongxi et al and Sanchez-Regana as above. Chongxi teaches kits, a packaged combination of the reagents [0377] but fail to teach the hermetic package and its material as claimed. 
Manukondakeerthi et al. teaches containers be well closed, tightly closed and hermetically closed for packaging components (See p 1, line 29, also p 15, Closures, p 17, Packaging for liposomes). Packaging materials encase pharmaceutical products (See p 1, Introduction, line 1). Polyethylene bottle containers, Light resistant containers (e.g. high density polyethylene bottle, p 148, col. 2, last para, lines 7-11) for packaging capsules and tablets are taught. and glass bottles for pharmaceuticals, e.g. tablets (Table 1, p 7, Packaging materials and closures, Glass). Also taught are the bags and laminates with foil for packaging (Table 1), blister package comprising PVC, polystyrene and polypropylene and with additional membrane to provide greater protection against high humidity is taught (p 145, col. 1, para 2, last 5 lines). 
From Manukondakeerthi a person of ordinary skill in the art would have found it obvious to use hermetic sealing container or bottles with high density polyethylene for packaging the pharmaceutical formulation of claim 1. A person of ordinary skill in the art would have been motivated to do so is to encase the pharmaceutical products and protect them from degradation (e.g. oxidation, moisture etc.). Thus claims 7 and 24 are addressed. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756)  as applied to claims above and further in view of Manukondakeerthi et al. (Asian J of Research in Pharmaceutical Sciences, 2014, p 1-18) and further in view of Zu (CN 203282772, 11/13/2013, See English translation)
Claim 25 further includes in combination a polyester/aluminum/polyethylene bag for packaging. 
Chongxi, Sanchez-Regana Manukondakeerthi as above. Though Manukondakeerthi is explicit in teaching bags for packaging formulations and high density polyethylene bottles, the reference is silent in teaching the composite bag. 
Zu is explicit in teaching the medicine/pharmaceutical packaging bags that comprises a polyester layer, aluminum foil substrate, polyethylene layer provided with composite adhesive layer and provide a bag with simple structure, high safety, non-toxicity and environmental protection (See claims 1, 2 [0007]). 
A person of ordinary skill in the art from Zu would have found it obvious to use a polyester/aluminum/polyethylene composite bag to pack and store pharmaceutical composition of instant claim 1. One of ordinary skill in the art would have been motivated to do so is to protect the pharmaceutical from environment (e.g. temperature, humidity). A person of ordinary skill in the art would have found it obvious to use the high density polyethylene bottle as taught by Manukondakeerthi in combination with the composite bag for safety, storage and transporting the pharmaceuticals to the users in need. 
Claims 13, 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756)  as applied to claims above and further in view of USP (https://www.in.gov/health/files/USP1160_Calculations%20in%20Prescription %20Compounding.pdf, 2012). 
Claims 13, 27-28 are to specific ratios of the solid to liquid portion and the compound to the solvent. 
Chongxi et al and Sanchez-Regana as above. Though the references teach the formulation comprising the salt of formula I compound as in claim 1, the reference is not explicit in teaching the weight ratios of the solid portion and the liquid portion. 
USP teaches pharmaceutical calculations in prescription compounding. The reference teaches that the factors that depends on compounding include dosage of each active ingredient (Introduction, p 784, col. 2, para 4, lines 1-2) and amount or concentrations of drug substances in each unit or dosage (p 785, col. 2, para 4). Also taught is that geriatric and pediatric patients require special consideration when designing dosage regimen (see p 787, col. 1, Dosage calculations). 
From the teachings of USP a person skilled in the art before the effective filing date of the claimed invention, for example a pharmacist would have found it obvious to calculate the amount of the liquid required to add to the solid (0.1 g) 99% solvent to obtain the composition. A person skilled in the art would have been motivated to mix select amount of the solid and the liquid agent prior to use based on the dosage regimen, the patient age etc. It is within the skill of an artisan to adjust the amounts of the solid portion to the liquid portion to compound the required pharmaceutical composition and it is routine. Thus Claims 13, 27-28 would have been obvious over the prior art teachings. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) in view of Sanchez-Regana et al. (Actas Dermosifiliogr 2013, 104(9), 738-756)  as applied to claims above and further in view of Zuccarelli et al. (US 6,951,657). 
Claim 19-21 are to specific ratio amounts of the pharmaceutically acceptable salt of compound of formula I to the binder. 
Chongxi et al and Sanchez-Regana as above. Chongxi describe binders in the pharmaceutical formulations but do not explicitly teach the ratio as in claims 19-21.
Zuccarelli et al. teaches particles coated with ibuprofen, coating with HPMC and ethyl cellulose. In example 1, it is taught that an amount of 8 mg of HPMC is added to coat ibuprofen of 200 mg. Zuccarelli teach 10-60% of HPMC by weight based on the ethyl cellulose and 5-50 wt % of ethyl cellulose based on ibuprofen added to the ibuprofen composition (See claim 1, col. 1, lines 52-56). 
A person of ordinary skill in the art from Zuccarelli would have found it obvious before the effective filing date of the claimed invention to add HPMC, a binder in the ratio of 1:25 of ibuprofen. The instant pharmaceutical salts are non-steroidal anti-inflammatory derivative compound and Ibuprofen is a non-steroidal anti-inflammatory agent. A person of ordinary skill in the art would have found it obvious to formulate pharmaceutical salt of compound of claim 1 to the binder in the ratio of 100:4 (25:1 is taught by the prior art). A person of ordinary skill in the art would have been motivated to do so is to obtain a reasonable amount of success in preparing the composition for therapeutic use. Thus, claims 19-20 are addressed. As to claim 21, it is clear from Zuccarelli that the binder HPMC amount can be adjusted based on the amounts of other excipient and active agent. If for e.g. the composition as per Zuccarelli comprises 200 mg of ibuprofen, 40 mg of ethyl cellulose (EC) and 4 mg of HPMC (which is 5% of EC) then the ratio of the active agent to the binder will be 100:2. It is within the skill of an artisan to adjust the amounts of components in a composition as the optimization of result effective parameter (amount) is routine. Generally, differences in ratios of concentration will not support the patentability unless there is evidence indicating such concentration is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10-12, 14-18, 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 11,278,513 (Application No. 16764434) in view of Chongxi et al. (US 2009/0238763).

    PNG
    media_image3.png
    573
    658
    media_image3.png
    Greyscale

The dependent clams are limited to specific solvents, dosage forms, binders, weight ratios of the ingredients, repose angle, packaging material, and specific compounds of formula I. 
‘434 reference claims are directed to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    380
    837
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    235
    866
    media_image6.png
    Greyscale

Chongxi et al. as discussed above. 
The instant claims 1-5, 7, 10-12, 24-25 would have been obvious over the reference claims and Chongxi because (i) there is overlap of compounds of formula I by reference claims by using them for administration (ii) a composition with a separated solid portion with a liquid portion (iii) with specific solvents (e.g. ethanol) as in the instant claims (iii) the composition is for transdermal administration (v) packaged hermetic and with the same packaging material and a composite bag (vi) Chongxi explicitly teaches the salts of compounds of formula I including acetic acid and hydrochloride salts. As to claim 11, a person of ordinary skill in the art would have found it obvious to use the pharmaceutical salts for the compounds as Chongxi teach the equivalence and further it is obvious to use pharmaceutical salts of the compounds to improve properties of the compounds, for e.g. solubility, bioavailability etc. Chongxi explicitly teaches the compounds of formula I can be formulated in tablets, powders dosage forms. It would have been obvious to a person of ordinary skill in the art that tablet or a powder dosage form is a stable composition form. Chongxi explicitly teaches addition of binders, e.g. HPMC, polyvinylpyrrolidone. As to the therapeutically effective amount of claim 1, Chongxi teaches the use of the composition to diseases such as pain and the delivery of a therapeutically effective dose to the disease site. Thus it is obvious to a person of ordinary skill in the art that a dosage form comprising therapeutic dose is formulated. It would have been obvious to a person of ordinary skill in the art to add a binder (e.g. HPMC which is hypromellose) to the composition to bind the active ingredients and excipients for stability. This addresses claims 4, 5, 17-18. As to claims 14-16, the instantly claimed compounds with R1 and R2 as methyl or ethyl and with n=2 are taught by the reference claims.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627